                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

In the Matter of:

        Jacqueline D. Franklin,                        Chapter 13
        P.O. Box 1173                                  Case No. 18‐42004
        Trenton, MI 48183                              Judge Maria Oxholm
        xxx‐xx‐9483

                             Debtor.
                                        /

                           ORDER ALLOWING DEBTOR
                    TO OBTAIN CREDIT TO PURCHASE A VEHICLE

        Debtor Jacqueline D. Franklin and the Chapter 13 Trustee Tammy Terry

agree to the entry of this Order Allowing Debtor to Obtain Credit, the Court

finding no creditors are prejudiced:

        IT IS HEREBY ORDERED that the specific terms and conditions of this

transaction, as agreed, are as follows:

1.      Debtor Jacqueline D. Franklin may enter into a vehicle purchase agreement

to purchase a 2017 Chevrolet Sonic.

2.      Credit Acceptance Corporation may provide Debtor the funds necessary to

purchase the vehicle.

3.      The amount financed shall not be higher than $14140.70; the interest rate

shall not be higher than 22.99%, the term of the loan shall not exceed 66 months;



     18-42004-mlo   Doc 74    Filed 01/30/19   Entered 01/30/19 14:56:59   Page 1 of 2
the amount of the monthly payment shall not be higher than $450.21; and Debtor

shall repay the loan direct.

4.      Debtor has 30 days after entry of this order to complete the purchase, and

within 14 days of completing the purchase she must provide to the Trustee a copy

of the completed purchase agreement.

5.      Debtor shall file amended Schedules I and J and amended Chapter 13 Plan

within 14 days of obtaining the loan.

Signed on January 30, 2019

6.




     18-42004-mlo   Doc 74   Filed 01/30/19   Entered 01/30/19 14:56:59   Page 2 of 2
